   Case: 4:20-cv-00007-DMB-JMV Doc #: 120 Filed: 07/13/20 1 of 3 PageID #: 7798




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MICHAEL AMOS, et al.                                                                PLAINTIFFS

VS.                                               CIVIL ACTION NO. 4:20-CV-07-DMB-JMV

TOMMY TAYLOR, et al.                                                               DEFENDANTS


       DEFENDANTS’ MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL


       Defendants file this Motion seeking leave from the Court to file Plaintiffs’ medical

records with the Court under seal, and in support of this Motion, Defendants state as follows:

       1.      Defendants have this day filed their Response in Opposition [Doc. 118] to

Plaintiffs’ Supplemental Emergency Motion for Temporary Restraining Order and Preliminary

Injunction [Doc. 98 and 99]. Defendants intend to file relevant portions of Plaintiffs’ medical

records as Exhibit 8 to their Response in Opposition.

       2.      In order to protect Plaintiffs’ confidentiality and privacy, Defendants request that

the Court permit them to file Exhibit 8 to their Response in Opposition, which is a compilation of

Plaintiffs’ relevant medical records, under seal. Defendants request that the Court receive and

docket said Exhibit 8 under seal.

       3.      Defendants have conferred with Plaintiffs’ counsel to obtain their consent to this

Motion, but as of the time of filing this Motion, Plaintiffs have not consented.

       4.      Due to the nature of this Motion, Defendants request that the Court waive the

requirement of Uniform Local Rule 7(b)(4) for a separate memorandum of authorities to be

submitted with this Motion.




                                                 1
   Case: 4:20-cv-00007-DMB-JMV Doc #: 120 Filed: 07/13/20 2 of 3 PageID #: 7799




       ACCORDINGLY, Defendants respectfully request that the Court enter an order allowing

the Defendants to file the aforementioned Exhibit 8 under seal. Defendants request such other

and further relief as the Court deems just and appropriate under the circumstances.

       Date: July 13, 2020.

                                             Respectfully submitted,
                                             TOMMY TAYLOR, in his official capacity as
                                             the Interim Commissioner of the Mississippi
                                             Department of Corrections, and MARSHAL
                                             TURNER, in his official capacity as the
                                             Superintendent of the Mississippi State
                                             Penitentiary

                                     By:     /s/ Cody C. Bailey
                                             Cody C. Bailey, MSB #103718
                                             One of Defendants’ Attorneys

OF COUNSEL:

R. David Kaufman (MSB #3526)
dkaufman@brunini.com
William Trey Jones, III (MSB #99185)
tjones@brunini.com
Karen E. Howell (MSB #102243)
khowell@brunini.com
Cody C. Bailey (MSB #103718)
cbailey@brunini.com
Jacob A. Bradley (MSB #105541)
jbradley@brunini.com
BRUNINI, GRANTHAM, GROWER & HEWES, PLLC
The Pinnacle Building, Suite 100
190 East Capitol Street (39201)
Post Office Drawer 119
Jackson, Mississippi 39205
Telephone: (601) 948-3101
Facsimile: (601) 960-6902




                                                2
   Case: 4:20-cv-00007-DMB-JMV Doc #: 120 Filed: 07/13/20 3 of 3 PageID #: 7800




Michael J. Bentley (MSB# 102631)
mbentley@bradley.com
Molly M. Walker (MSB# 100689)
mmwalker@bradley.com
Bradley Arant Boult Cummings, LLC
One Jackson Place
188 East Capitol Street, Suite 1000
Post Office Box 1789
Jackson, MS 39215-1789
Telephone: (601) 948-8000
Facsimile: (601) 948-3000




                                 CERTIFICATE OF SERVICE
       I, Cody C. Bailey, hereby certify that on July 13, 2020, I caused the foregoing pleading to

be electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record and registered participants.

                                               /s/ Cody C. Bailey
                                               One of the Attorneys for the Defendants




                                                  3
